Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1 and 3-29 and 32-33 are currently pending in this application.
Claims 2, and 30-31 have been canceled.
Claim 33 has been added.

Response to Amendments
The applicant amended claim 1 to recite “a first photo capture unit” and “a second photo capture unit” and to include features of “a second photo capture unit configured to capture a second image of each of the multiple spaces, wherein the second photo capture unit is arranged such that an angle between a capture direction of a lens of the first photo capture unit and a capture direction of a lens of the second photo capture unit is fixed”.
The applicant amended claim 29 to include features of “the attaching includes arranging a lens of the mobile device and a lens of the camera with an angle between one another”.

Claim Interpretation
It is maintained that the limitations in Table 1 below are interpreted with invoke of 35 USC 112(f).  Such claim limitation(s) is/are: “Column 2 of Table 1” in claim “Column 5 of Table 1” with generic placeholder “Column 3 of Table 1”.

Claim limitation
Generic placeholder
Functional language
Claim number
1
first photo capture
unit
configured to capture a first image …
1, 3-5, 7-10, 12, 13, 15 and 33
2
second photo capture

configured to capture a second image
1, 13 and 33
3
three-dimensional (3D) model generation
unit
configured to generate a 3D model …
1, 10-12, 16 and 17.
4
capture position acquisition
unit
configured to obtain position and capture direction information …
1, 3, 4-8, 12 and 19, 
5
three-dimensional (3D) model assembling
unit
configured to combine …
1, 6, 12, 18 and 21.
6
2D floorplan generation
unit
configured to generate a 2D floorplan …
19-21

Table 1

Response to Arguments
Applicant’s arguments filed on August 26, 2022 have been fully considered and they are persuasive in view of the amendments.

Interview Summary
The examiner initiated an examiner interview with the representative of the applicant, Mr. Jianping Zhang (Reg. No. 68,796) on September 6, 2022 to clarify “the photo capture unit” in line 8 of claim 1 and “assemblies” in line 5 of claim 22. 
The examiner proposed to amend the feature in claim 1 to “the first photo capture unit” and the feature in claim 22 to “assembles”.
Mr. Zhang agreed to amend the claims and authorized an examiner’s amendment to amend the claims as proposed to place the case to allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given by Mr. Zhang during the interview on September 6, 2022 to amend the claims 1 and 22 in the following:

1. (Currently Amended) A system, comprising:
a first photo capture unit, configured to capture a first image of each of multiple spaces;
a second photo capture unit configured to capture a second image of each of the multiple spaces, wherein the second photo capture unit is arranged such that an angle between a capture direction of a lens of the first photo capture unit and a capture direction of a lens of the second photo capture unit is fixed: 
a three-dimensional (3D) model generation unit, configured to generate a three-dimensional (3D) model of each space based on the first image that is captured by the first photo capture unit for each of the multiple spaces; 
a capture position acquisition unit, configured to obtain position and capture direction information of the first photo capture unit in capturing the first image; and 
a three-dimensional (3D) model assembling unit, configured to, based on the position and capture direction information, combine the 3D models of the multiple spaces in a global three-dimensional coordinate system to generate an overall 3D model that includes the multiple spaces, 
wherein the second photo capture unit is farther configured to capture multiple second images during a process that the second photo capture unit moves among the multiple spaces; and 
wherein the capture position acquisition unit is further configured to perform feature point matching based on the multiple second images to obtain relative displacement and capture direction information of each photo capture points in capturing the multiple second images.

22. (Currently Amended) An automatic three-dimensional (3D) modeling method, comprising: 
a 3D model generation act that generates a 3D model of each space of multiple spaces based on a first image of each space of the multiple spaces included in a modeling object; and 
a 3D model assembling act that [[assemblies]]assembles, based on position and capture direction information of the first image of each of the multiple spaces being captured, the 3D models of the multiple spaces generated in the 3D model generation act in a global three-dimensional coordinate system, to generate an overall 3D model from the 3D models of the spaces, 
wherein the 3D model assembling act includes correcting a wall line direction in a 3D model of a space of the multiple spaces to achieve wall lines in the 3D models of the multiple spaces are parallel to one another within a threshold error range.

Allowable Subject Matter
Claims 1 and 3-29 and 32-33 are allowed.

The following is a statement of reasons for the indication of allowable subject matter for Claims 1 and 3-29 and 32-33.

Independent Claim 1 is distinguished from Xu (EPO translation of CN105787996; IDS) in view of Xiong et al. (EPO translation of CN103729883; IDS) because the combination of all limitations in each independent claim, particularly the limitations similar to: “a second photo capture unit configured to capture a second image of each of the multiple spaces, wherein the second photo capture unit is arranged such that an angle between a capture direction of a lens of the first photo capture unit and a capture direction of a lens of the second photo capture unit is fixed”; “wherein the second photo capture unit is farther configured to capture multiple second images during a process that the second photo capture unit moves among the multiple spaces” and “wherein the capture position acquisition unit is further configured to perform feature point matching based on the multiple second images to obtain relative displacement and capture direction information of each photo capture points in capturing the multiple second images” and Claim 1 is allowed.

Claims 3-21 and 32-33 are directly or indirectly dependent from claim 1 and they are allowed.

Independent Claim 22 is distinguished from Xu (EPO translation of CN105787996; IDS) in view of Xiong et al. (EPO translation of CN103729883; IDS) and further in view of Huang et al. (EPO translation of CN108961395) because the combination of all limitations in each independent claim, particularly the limitations similar to: “the 3D model assembling act includes correcting a wall line direction in a 3D model of a space of the multiple spaces to achieve wall lines in the 3D models of the multiple spaces are parallel to one another within a threshold error range” and Claim 22 is allowed.

Claims 23-28 are directly or indirectly dependent from claim 22 and they are allowed.

Independent Claim 29 is distinguished from Xu (EPO translation of CN105787996; IDS) in view of Xiong et al. (EPO translation of CN103729883; IDS) and further in view of Huang et al. (EPO translation of CN108961395) because the combination of all limitations in each independent claim, particularly the limitations similar to: “attaching a mobile device with a photo capture function and a camera to a same camera stand, wherein the attaching includes arranging a lens of the mobile device and a lens of the camera with an angle between one another” and “connecting the individual 3D models of multiple photo capture points to generate an overall 3D model that includes multiple photo capture points, wherein the connecting includes correcting a wall line direction of a 3D model of a photo capture point of the multiple photo capture points to make wall lines in the 3D models of the multiple photo capture points parallel to one another within a threshold error range” and Claim 29 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611